Appellant was convicted in the County Court of Kaufman County of child desertion and his punishment fixed at a fine of twenty-five dollars and thirty days confinement in the County jail.
Appellant has two bills of exception in the record, which is very short. But one witness testified, he being the gentleman with whom appellant left his two children some time in February, 1920. This witness testified that appellant brought his two little girls, one about five years old, and the other younger, to witness's house and left them there, agreeing to pay fifty dollars a month for their keep, and that during the months of February and March appellant paid a total of fifty-seven dollars, and thereafter paid no more. Some time in July this witness caused complaint to be filed against appellant, charging him with wilfully deserting said children. The trial occurred in September, 1920, and while testifying said witness further stated that after the complaint against appellant was filed, said children were taken to the Salvation Army Orphanage. The first bill of exceptions complains of the admission of the testimony in the record to the taking of said children to the orphanage. No conversation appears in the record or is shown in the bill as accompanying said transaction. We think the whereabouts and condition of said children from the time appellant left them with said witness were material facts as affecting the question of his wilful abandonment and desertion of them. The fact that they were taken by the witness, or any other person, six or eight months after appellant left them, to the orphanage, would not be evidence that would be injurious to him, and we do not think that any error was committed in the admission of such testimony. The other bill of exceptions complains that said witness was permitted to testify that after appellant was arrested that he gave bond. We see nothing in this bill presenting any error.
The other matters appearing in the motion for new trial are not presented by bills of exceptions and we cannot consider them. We do not think the Trial Court erred in refusing to instruct a verdict of not guilty, nor do we think the record without evidence to support the conviction. It was in testimony, without controversy, that from February to the time of trial, appellant only contributed to the support of said two children the sum of fifty-seven dollars. Appellant did not *Page 366 
see fit to introduce any evidence showing any excuse or justification for such conduct, and we think the jury warranted in concluding that it was without justification. Finding no error in the record, the judgment will be affirmed.
Affirmed.
                          ON REHEARING.                        January 12, 1921.